 

EXHIBIT 10.18

 

DANA HOLDING CORPORATION

STOCK APPRECIATION RIGHTS AGREEMENT

 

1.           The Award and the Plan. As of the Date of Grant set forth in the
Award Notification (“Award Notification”) preceding or accompanying this Stock
Appreciation Rights Agreement (the “Agreement”), Dana Holding Corporation
(together with its successors, “Dana”) grants to you, in respect of each share
of Common Stock subject to this Agreement, the right to receive the excess
(collectively, the “Appreciation”) of (a) the Market Value Per Share as of the
date of exercise minus (b) the Exercise Price (the “Exercise Price”) set forth
in the Award Notification (such right collectively the “SAR”). Certain terms
used in this Agreement are defined in Section 21 below. Any undefined terms in
this Agreement appearing as defined terms will have the same meaning as they do
in the Dana Holding Corporation 2012 Omnibus Incentive Plan, as amended and/or
restated from time to time (the “Plan”). Dana will provide a copy of the Plan to
you upon request.

 

2.           Right to Exercise.

 

(a)          Subject to Sections 2(b), (d) and (e), 4 and 6 below, the SAR will
become exercisable as set forth in the Award Notification if you remain
continuously employed by either Dana or a Subsidiary until that time. To the
extent the SAR is vested and exercisable, it may be exercised in whole or in
part.

 

(b)          Notwithstanding Section 2(a) above, the SAR will become immediately
exercisable in full and remain exercisable until terminated in accordance with
Section 4 below if, at any time prior to the termination of the SAR, a Change in
Control shall have occurred.

 

(c)          The SAR is exercisable by delivery of an exercise notice to Dana or
its designated administrator that will state the election to exercise the SAR
and the number of shares of Common Stock in respect of which the SAR is being
exercised. Upon exercising the SAR, you will receive from us, subject to Section
3 below, the Appreciation in respect of each share of Common Stock for which the
SAR is exercised. Dana’s obligation arising upon the exercise of this SAR will
be paid 100% in cash.

 

(d)          Notwithstanding Section 2(a) above, if your employment with Dana or
any Subsidiary terminates by reason of death, Disability or Normal Retirement,
the SAR will immediately become exercisable in full and will remain exercisable
until terminated in accordance with Section 4 below.

 

(e)          Notwithstanding the foregoing provisions of this Section 2, Dana
may provide at any time before the termination of the SAR that any portion or
all of the SAR will become exercisable.

 

(d)          Any portion of the SAR that has not yet become exercisable as of
your termination of employment by Dana and its Subsidiaries shall terminate upon
such employment termination and not become exercisable.

 

3.           Tax Withholding. The Appreciation will be subject to withholdings
to satisfy mandatory tax withholding obligations.

 

 

 

 

4.           Termination. This SAR will terminate on the earliest of the
following dates:

 

(a)          The date on which you cease to be an employee of Dana or any
Subsidiary, if your employment with Dana or a Subsidiary is terminated for
Cause;

 

(b)          Six (6) months after you cease to be an employee of Dana or a
Subsidiary, unless you cease to be an employee by reason of death, Disability,
Normal Retirement or termination for Cause;

 

(c)          One (1) year after your death if you die while an employee of Dana
or a Subsidiary (in which case the SAR becomes immediately exercisable in full
pursuant to Section 2(c) herein);

 

(d)          Three (3) years after your termination for Disability (as described
in Section 2(d) above) while an employee of Dana or a Subsidiary; and

 

(e)          Ten (10) years from the Date of Grant.

 

5.           SAR Nontransferable. This SAR is not transferable by you otherwise
than by will or the laws of descent and distribution.

 

6.           Compliance with Law. Notwithstanding any other provision of this
Agreement, the SAR will not be exercisable if such exercise would result in a
violation of any applicable federal or state securities law.

 

7.           Adjustments. Dana will make any adjustments in the Exercise Price
and in the number or kind of shares of Common Stock or other securities covered
by the SAR that Dana may determine to be equitably required to prevent any
dilution or expansion of your rights under this Agreement that otherwise would
result from any (a) stock dividend, stock split, reverse stock split,
combination of shares, recapitalization or other change in the capital structure
of Dana, (b) merger, consolidation, spin-off, split-off, spin-out, split-up,
separation, reorganization, partial or complete liquidation involving Dana or
other distribution of assets, issuance of rights or warrants to purchase
securities of Dana, or (c) other transaction or event having an effect similar
to any of those referred to in Section 7(a) or 7(b) hereof. Furthermore, in the
event that any transaction or event described or referred to in the immediately
preceding sentence will occur, Dana may provide in substitution of any or all of
your rights under this Agreement such alternative consideration as Dana may
determine in good faith to be equitable under the circumstances. In addition, if
the Exercise Price is greater than the consideration offered in connection with
any such transaction or event or Change in Control, the Board or a committee
thereof may in its sole discretion elect to cancel the SAR without any payment
to you in respect of the SAR.

 

8.           No Dividend Equivalents. You will not be entitled to dividend
equivalents.

 

9.           Right to Terminate Employment. The SAR is a voluntary,
discretionary award being made on a one-time basis and it does not constitute a
commitment to make any future awards. Nothing contained in this Agreement will
confer upon you any right with respect to continuance of employment by Dana or
any Subsidiary, nor limit or affect in any manner the right of Dana or any
Subsidiary to terminate the employment or adjust your compensation.

 

10.          Relation to Other Benefits. Any economic or other benefit to you
under this Agreement or the Plan will not be taken into account or considered as
salary or compensation in determining any benefits to which you may be entitled
under any profit-sharing, retirement or other benefit or compensation plan
maintained by Dana or any Subsidiary, except to the extent otherwise expressly
provided under any such plan, and will not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of Dana or a Subsidiary, except to the extent otherwise
expressly provided under any such plan.

 

2

 

 

11.          Information. Information about you and your participation in the
Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. You understand that such processing
of this information may need to be carried out by Dana and its Subsidiaries and
by third party administrators whether such persons are located within your
country or elsewhere, including the United States of America. You consent to the
processing of information relating to you and your participation in the Plan in
any one or more of the ways referred to above.

 

12.          Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan will govern. The Board (or a committee
of the Board) will, except as expressly provided otherwise herein, have the
right to determine any questions which arise in connection with the grant of the
SAR hereunder. By your acceptance of the SAR under this Agreement, you
acknowledge receipt of a copy of the Prospectus for the Plan and your agreement
to the terms and conditions of the Plan and this Agreement.

 

13.          Compliance with Section 409A of the Code. To the extent applicable,
it is intended that the SAR granted under this Agreement and the Plan be a
“stock right” exempt from the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to you. This Agreement and the Plan will be administered in a manner consistent
with this intent.

 

14.          Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect the your
rights under this Agreement without your consent (provided, however, that your
consent will not be required to an amendment that is deemed necessary by Dana to
ensure exemption from or compliance with Section 409A of the Code).

 

15.          Severability. If any provision of this Agreement or the application
of any provision in this Agreement to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances will not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.

 

16.          Successors and Assigns. Without limiting Section 5 hereof, the
provisions of this Agreement will inure to the benefit of, and be binding upon,
your successors, administrators, heirs, legal representatives and assigns, and
the successors and assigns of Dana.

 

17.          Governing Law. This Agreement will be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principles of conflict of laws thereof.

 

18.          Failure to Enforce Not a Waiver. The failure of Dana to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

19.          No Shareholder Rights Prior to Issuance of Shares. You will have no
rights as a shareholder by reason of this Agreement.

 

20.          Detrimental Activity.

 

(a)          If the Board or a committee thereof determines that you engaged in
any Detrimental Activity, then, promptly upon receiving notice of the Board’s
finding, you shall: (i) forfeit all rights under this Agreement to the extent it
remains outstanding; and (ii) pay to Dana the Appreciation paid to you upon any
prior exercise of this SAR.

 

3

 

 

(b)          To the extent that such amounts are not paid to Dana, Dana may seek
other remedies, including without limitation a set off of the amounts so payable
to it against any amounts that may be owing from time to time by Dana or a
Subsidiary to you for any reason, including without limitation wages, deferred
compensation or vacation pay.

 

21.          Certain Defined Terms. For purposes of this Agreement:

 

“Cause” shall mean (i) the intentional engagement in any acts or omissions
constituting dishonesty, breach of a fiduciary obligation, wrongdoing or
misfeasance, in each case, in connection with your duties or otherwise during
the course of your employment with Dana or any Subsidiary; (ii) the commission
of a felony or the indictment for any felony, including, but not limited to, any
felony involving fraud, embezzlement, moral turpitude or theft; (iii) the
intentional and wrongful damaging of property, contractual interests or business
relationships of Dana or any Subsidiary; (iv) the intentional and wrongful
disclosure of secret processes or confidential information of Dana or any
Subsidiary in violation of an agreement with or a policy of Dana or a
Subsidiary; (v) the continued failure to substantially perform your duties for
Dana or a Subsidiary; (vi) current alcohol or prescription drug abuse affecting
work performance; (vii) current illegal use of drugs; or (viii) any intentional
conduct contrary to announced policies or practices of Dana or any Subsidiary
(including, but not limited to, those contained in Dana’s Code of Conduct).

 

“Detrimental Activity” shall mean: (i) engaging in any activity of competition
or solicitation prohibited by any noncompete or nonsolicitation agreement
between you and Dana or a Subsidiary; (ii) the disclosure to anyone outside Dana
or a Subsidiary, or the use in other than Dana’s or a Subsidiary’s business, (A)
without prior written authorization from Dana, of any confidential, proprietary
or trade secret information or material relating to the business of Dana or its
Subsidiaries and acquired by you during your employment or other service with
Dana or any of its Subsidiaries, or (B) in violation of any covenant not to
disclose set forth in any agreement between you and Dana or a Subsidiary; (iii)
the (A) unreasonable failure or refusal to disclose promptly and to assign to
Dana or a Subsidiary upon request all right, title and interest in any invention
or idea, patentable or not, made or conceived by you during your service with
Dana or any of its Subsidiaries and relating in any manner to the actual or
anticipated business, research or development work of Dana or any Subsidiary or
the failure or refusal to do anything reasonably necessary to enable Dana or any
Subsidiary to secure a patent where appropriate in the United States or in other
countries, or (B) violation of any development and inventions provision set
forth in any agreement between you and Dana or a Subsidiary; (iv) activity
during your employment by Dana or a Subsidiary that could form the basis of your
termination for Cause; or (v) if you are or were an officer of Dana, activity
that the Board determines entitles Dana to seek recovery from an officer under
any policy promulgated by the Board as in effect on the date hereof.

 

“Disability” shall mean a termination of employment under circumstances that
would make you eligible to receive benefits under Dana’s long-term disability
plan, as it may be in effect from time to time, or any successor plan, program,
agreement or arrangement.

 

“Normal Retirement” shall mean termination of employment (other than termination
for Cause or due to death or Disability) at or after age 60 with at least 10
years of service with Dana or a Subsidiary or at or after age 65.

 

4

 

